internal_revenue_service index number number release date department of the treasury washington d c contact person telephone number in reference to cc dom fi p plr-106666-99 date date legend plan state law month year state old plan group a carrier group b carrier group c carrier commissioner department administrator reinsurance mechanism excess_amount collective retention amount administration_expenses fund dear this is in response to your date letter and to your subsequent correspondence dated april and date requesting a ruling that the plan is taxable as an insurance_company under the provisions of sec_831 of the internal_revenue_code facts the plan is an unincorporated statutory association of insurance carriers it was established in year pursuant to state law for the purposes of providing a new residual market mechanism in state for providing worker’s’ compensation insurance to employers unable to procure such insurance through ordinary methods the plan replaced state’s old plan which was in effect prior to the plan’s formation the plan has been approved by the commissioner which also regulates it and commenced operations on january year the plan is required to file quarterly financial reports with the department the plan has not as yet filed a federal_income_tax return for year during the first period the plan is operative each of the plan’s one year policy periods is referred to as a plan period employers previously assigned to the old plan were not renewed by the old plan carriers instead those employers were informed about options they were entitled to exercise with respect to the plan and were given an opportunity to complete an application_for coverage from a group a or a group b carrier under the plan each group a and group b carrier is responsible for the losses_incurred by its respective insured employers from the effective date of the new policies each underwrites by providing insurance coverage through a residual market mechanism the plan is designed to guarantee insurance coverage and quality loss prevention and control services for employers it covers the commissioner has appointed administrator as the plan’s and the reinsurance mechanism’s administrator administrator is responsible for the plan’s general administration including the development of operating rules and forms governance actuarial services selection and monitoring of group b carriers monitoring of group a carriers assignment of employers to carriers dispute resolution and the management of interstate assignments all insurance carriers licensed to write workers’ compensation insurance in state are required by state law to participate in the plan with respect to policies that are incepted from month year an insurer can participate as a group a group b or group c carrier all group b carriers are also group c carriers employers unable to obtain workers compensation insurance coverage through ordinary methods who together form the residual market may apply to the plan for coverage insurers choosing to be group a carriers provide coverage directly to their pro-rata shares of the residual market based on the premiums they write in the voluntary market and in doing so accept the resulting financial consequences the group b carriers are chosen through a competitive bid process to provide coverage to the residual market that is not written by the group a carriers together under the plan the group a and group b carriers underwrite the entire residual market in state policy coverage with respect to the risks they underwrite is generally for a plan period unless rewritten to a short term policy for lapsed coverage the plan operates in part through the reinsurance mechanism pursuant to that mechanism the group b carriers cede of their collected premiums less a fee and of their losses allocated loss adjustment expenses and premium collection expenses expenses to the plan losses are defined as payments the group b carriers are required to make to eligible insureds under the policies the plan will pay the group b carriers for their losses allocated loss adjustment expenses and expenses the collective retention amount up to the point where the plan incurs a deficit for a plan period the plan incurs a deficit when the amount of the plan’s losses paid allocated loss adjustment expenses servicing carrier fees administrative fees taxes assessments and all other plan expenses paid exceeds the amounts of premiums actually received by the plan the group b carriers and or administrator net of any return_premiums plus the amount of investment_income earned on invested_assets the plan will assess the group c carriers an amount equal to the excess_amount the excess_amount is an amount equal to the sum of all losses paid expenses paid and administration_expenses in excess of the collective retention amount as a condition to holding its certificate of authority to transact workers’ compensation insurance_business in state each group c carrier is responsible for paying its pro-rata share of the excess_amount that share is based on the premiums it wrote in the state voluntary market during the relevant plan period the pro-rata shares are recalculated upon the determination by the administrator with the approval of the commissioner that any group c carrier is unable to pay its pro-rata share due to a default of its obligations under the arrangement whether voluntarily or by reason of the carrier’s placement in any receivership liquidation rehabilitation or other statutory insolvency proceeding the effect of this arrangement is to allocate on a pro-rata basis the excess_amount to the group c carriers with respect to policies issued during a plan period and to provide those carriers are effectively jointly liable for that deficit administrator is to apprise the department on a quarterly basis of its actuarial estimate of the likelihood of a deficit and of the amount thereof such estimates are to be determined by an evaluation procedure approved by the department if there is a projected deficit administrator is also to provide the department with projections as to when assessments are to begin upon receipt of a notice of assessment to pay its pro- rata share of the excess_amount each group c carrier is required to remit its payment promptly if a group c carrier fails to pay its pro-rata share whether voluntarily or by reason of its placement in any receivership liquidation rehabilitation or other statutory insolvency proceeding the delinquent carrier’s obligation is shared pro-rata by the other group c carriers if the plan’s combined results with respect to policies issued during a plan period result in a surplu sec_1 a fund will be created the distribution of any surplus will be as follows to employers to group b carriers to group c carriers not including those group c carriers that are also group b carriers and to administrator ruling requested the plan requests a ruling that it is taxable as an insurance_company under sec_831 applicable law and rationale whether an entity is an insurance_company for federal_income_tax purposes depends on the character of the business it actually does in the taxable_year sec_1_831-3 of the regulations states that for purposes of sec_831 and sec_832 the term_insurance company means only those companies qualifying as insurance_companies under former sec_1_801-1 now sec_1_801-3 of the regulations regulations sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies under sec_7701 an insurance_company is treated as a corporation for federal tax purposes regardless of whether it is classified as a corporation under state law see revrul_83_132 1983_2_cb_270 thus the code and regulations treat an entity primarily and predominantly engaged in the insurance_business as an insurance_company subject_to tax as a corporation regardless of the legal form of its organization sec_1_831-3 and sec_1_801-3 of the regulations revrul_83_172 1983_2_cb_106 revrul_71_404 1971_2_cb_260 see also 285_us_182 commissioner v w h luguire burial ass’n co inc 1a surplus is generated when the amount of losses paid alae servicing carrier fees taxes assessments incurred but not reported claims administrative fees and all other plan expenses are less than premiums actually received by the plan the group b carriers and or administrator net of any return_premiums plus the amount of investment_income earned on invested_assets the surplus calculation combines the results of the plan and the class c carriers f 2d 5th cir neither the code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes is found in 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk shifting and risk distributing id pincite case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 66_tc_1068 aff’d 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance proceeds see revrul_92_93 1992_2_cb_45 permitting a parent company to deduct the premiums_paid to the insurance subsidiary for group-term_life_insurance on an employee of the parent risk_distribution incorporates the statistical phenomenon known as the law of large numbers 811_f2d_1297 9th cir when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss as uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units that is when the sample number increases the probability density function of the average loss tends to be more concentrated around the mean due to this increase in predictability there is a downward trend in the amount of capital a company needs per risk unit to remain at a given level of solvency see revrul_89_61 1989_1_cb_75 in revrul_71_155 1971_1_cb_152 a nonprofit association was composed of licensed insurance_companies that made insurance available to persons in high risk categories those persons were not otherwise able to obtain insurance the insurance policies were issued directly by members of the association and the entire risk of loss on a particular policy was borne by the member that issued it the ruling concludes that the association was a trade_association holding implicitly that the association itself was not engaged in the insurance_business unlike the plan the organization described in revrul_71_55 did not assume any insurance risk and therefore was not itself engaged in the insurance_business the plan does not act simply as an agent of the group c carriers if a group c carrier fails to pay its pro-rata share of any deficit the deficiency is shared pro-rata by the other group c carriers further if a group c carrier becomes insolvent its liability is apportioned among the remaining group c carriers the plan will reinsure policies written by the group b carriers receiving on a monthly basis the premiums received by those carriers less a fee and less the losses they pay the plan is thus responsible for payments of all claims on the policies it reinsures to the extent the plan’s required_payments exceed the premiums for the provided coverage and the investment_income thereon less its expenses the group c carriers in state will be assessed an excess_amount nonetheless the plan itself is effectively entitled to the premiums_paid by the employers in the residual market that are assigned to the group b carriers and is liable for the losses_incurred by those employers accordingly we conclude that the plan’s primary business is the insurance_business and that it is an insurance_company for tax purposes cf revrul_81_174 1981_1_cb_335 and revrul_81_175 1981_1_cb_337 except as specifically set forth above no opinion is expressed regarding the plan’s status or the tax character of the arrangements described herein specifically no opinion is expressed regarding the tax character of any surplus distributions by the plan or of any payments of excess amounts nor is any opinion expressed regarding whether the plan is an organization described in sec_501 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to plan sincerely assistant chief_counsel financial institutions and products by signed by mark smith mark smith chief branch
